Exhibit 10.3

NOVARAY MEDICAL, INC.

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of October 27, 2009
by and between NovaRay Medical, Inc., a Delaware corporation (the “Company”),
and the Purchasers (as defined in that certain Series B Convertible
Participating Preferred Stock and Warrant Purchase Agreement dated as of
October 27, 2009, which is herein referred to as the “Purchase Agreement”).

R E C I T A L S

A. The Company, through its Board of Directors, has decided to authorize and
issue a new series of stock to be designated Series B Preferred Stock of the
Company (“Series B Preferred Stock”).

B. The Company, through its Board of Directors, has decided to offer each
Purchaser the right to exchange one (1) whole share of Series A-1 Preferred
Stock of the Company (“Series A-1 Preferred Stock”) for 1.78 shares of Series B
Preferred Stock and one (1) whole share of Common Stock of the Company (“Common
Stock”) for 0.178 shares of Series B Preferred Stock subject to the terms and
conditions set forth below.

C. The rights of the Series B Preferred Stock shall be as set forth in the
Certificate of Designation of the Relative Rights and Preferences of the Series
B Convertible Preferred Stock of the Company.

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties agree as follows:

A G R E E M E N T

1. Exchange of Series A-1 Preferred Stock and Common Stock for Series B
Preferred Stock. Subject to the terms and conditions hereof, Purchaser and the
Company hereby agree that contemporaneously with the closing under the Purchase
Agreement, to exchange up to the number of shares of Series A-1 Preferred Stock
held by the Purchaser as of the date hereof multiplied by the Purchase Ratio (as
defined below) and up to the number of shares of Common Stock held by the
Purchaser as of the date hereof multiplied by the Purchase Ratio, as follows:
for every one (1) whole share of Series A-1 Preferred Stock, 1.78 shares of
Series B Preferred Stock, and for every one (1) whole share of Common Stock,
0.178 shares of Series B Preferred Stock. For purposes hereof, the Purchase
Ratio shall equal the actual dollar amount invested by a Purchaser pursuant to
the Purchase Agreement divided by the Maximum Series B Investment Amount set
forth in the first Column of Exhibit A attached hereto. No fractional shares of
Series B Preferred Stock shall be issued. The initial Closing under this
Agreement (the “Initial Closing”) shall take place on or about October 27, 2009
(the “Initial Closing Date”). Each subsequent Closing under this Agreement
(each, a “Subsequent Closing”) shall take place upon the mutual agreement of the
Company and the Purchasers participating in such Subsequent Closing, but in no
event later than forty-five (45) days from the Initial Closing Date (each, a
“Subsequent Closing Date”). The Initial Closing Date and each Subsequent Closing
Date are sometimes referred to in this Agreement as the “Closing Date”.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that (a) the shares of Series B Preferred Stock have
been duly authorized and validly issued and are fully paid and non-assessable,
and (b) this Agreement has been duly authorized, executed and delivered by the
Company, and this Agreement constitutes the valid and legally binding obligation
of the Company.

3. Investment Representations.

3.1 This Agreement is made in reliance upon the Purchaser’s representation to
the Company, which by acceptance hereof the Purchaser hereby confirms, that the
shares of Series B Preferred Stock to be received by the Purchaser will be
acquired for investment for the own account of the Purchaser, not as a nominee
or agent, and not with a view to the sale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting
participation in, or otherwise distributing the same, but subject nevertheless
to any requirement of law that the disposition of the property of the Purchaser
shall at all times be within the control of the Purchaser.

3.2 The Purchaser understands that the Series B Preferred Stock is not
registered under the Securities Act of 1933, as amended (the “1933 Act”), on the
basis that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from registration under the 1933 Act pursuant to
Section 4(2) and 3(a)(9) thereof, and that the Company’s reliance on such
exemption is predicated on the Purchaser’s representations set forth herein. The
Purchaser realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the Purchaser has in mind merely acquiring
shares of the Series B Preferred Stock for a fixed or determinable period in the
future, or for a market rise, or for sale if the market does not rise. The
Purchaser does not have any such intention.

3.3 The Purchaser understands that the Series B Preferred Stock may not be sold,
transferred, or otherwise disposed of without registration under the 1933 Act or
an exemption therefrom, and that in the absence of an effective registration
statement covering the Series B Preferred Stock or an available exemption from
registration under the 1933 Act, the Series B Preferred Stock must be held
indefinitely. In particular, the Purchaser is aware that the Series B Preferred
Stock may not be sold pursuant to Rule 144 (“Rule 144”) or Rule 701
(collectively, the “Rules”) promulgated under the 1933 Act unless all of the
conditions of the applicable Rules are met. Among the conditions for use of
Rule 144 is the availability of current information to the public about the
Company. The Purchaser represents that, in the absence of an effective
registration statement covering the Series B Preferred Stock, the Purchaser will
sell, transfer, or otherwise dispose of the Series B Preferred Stock only in a
manner consistent with the representations set forth herein and then only in
accordance with the provisions of Section 3.4 hereof.



--------------------------------------------------------------------------------

3.4 The Purchaser agrees that in no event will the Purchaser make a transfer or
disposition of any of the Series B Preferred Stock (other than pursuant to an
effective registration statement under the 1933 Act), unless and until (i) the
Purchaser shall have notified the Company of the proposed disposition and shall
have furnished the Company with a statement of the circumstances surrounding the
disposition, and (ii) if requested by the Company, at the expense of the
Purchaser or transferee, the Purchaser shall have furnished to the Company
either (A) an opinion of counsel, reasonably satisfactory to the Company, to the
effect that such transfer may be made without registration under the 1933 Act or
(B) a “no action” letter from the Securities and Exchange Commission (the “SEC”)
to the effect that the transfer of such securities without registration will not
result in a recommendation by the staff of the Securities and Exchange
Commission that action be taken with respect thereto. The Company will not
require such a legal opinion or “no action” letter in any transaction in
compliance with Rule 144.

3.5 The Purchaser either (A) is an “accredited investor” within the meaning of
Rule 501 of Regulation D, promulgated under the 1933 Act, as presently in
effect, or (B) (i) certifies that such Purchaser is not a “U.S. person” within
the meaning of Rule 902 of Regulation S, promulgated under the 1933 Act
(“Regulation S”), as presently in effect, and that such Purchaser is not
acquiring the Series B Preferred Stock for the account or benefit of any such
U.S. person, (ii) agrees to resell the Series B Preferred Stock only in
accordance with the provisions of such Regulation S, pursuant to registration
under the 1933 Act, or pursuant to an available exemption from registration and
agrees not to engage in hedging transactions with regard to the Series B
Preferred Stock unless in compliance with the 1933 Act, (iii) agrees that any
certificates for any securities issued to such Purchaser shall contain a legend
to the effect that transfer is prohibited except in accordance with the
provisions of such Regulation S, pursuant to registration under the 1933 Act or
pursuant to an available exemption from registration and that hedging
transactions involving such Series B Preferred Stock may not be conducted unless
in compliance with the 1933 Act, (iv) agrees that the Company is hereby required
to refuse to register any transfer of any securities issued to such Purchaser
not made in accordance with the provisions of such Regulation S, pursuant to
registration under the 1933 Act, or pursuant to an available exemption from
registration.

4. Miscellaneous

4.1 Counterparts Signature; Facsimile Delivery. This Agreement may be executed
in any number of counterparts and delivered by facsimile, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

4.2 Additional Documents. Each party hereto agrees to execute any and all
further documents and writings and to perform such other actions which may be or
become necessary or expedient to effectuate and carry out this Agreement.

4.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.



--------------------------------------------------------------------------------

4.4 Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable, in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and the
remaining provisions shall not in any way be affected or impaired thereby.

4.5 Notice. Any notice required to be given under the terms of this Agreement
shall be addressed to the Company in care of its Secretary at the office of the
Company at 39655 Eureka Drive, Newark, California 94560, and any notice to be
given to Purchaser shall be addressed to the Purchaser at the address given by
Purchaser beneath the signature to this Agreement, or such other address as
either party to this Agreement may hereafter designate in writing to the other.
Any such notice shall be deemed to have been duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee prepaid)
in a post office or branch post office regularly maintained by the United
States.

4.6 Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company. Where the context permits,
“Purchaser” as used in this Agreement shall include Purchaser’s executor,
administrator or other legal representative or the person or persons to whom
Purchaser’s rights pass by will or the applicable laws of descent and
distribution.

4.7 California Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA, AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT
OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION
IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Exchange
Agreement as of the date first above written.

 

NOVARAY MEDICAL, INC.

a Delaware corporation

    PURCHASERS: By:  

/s/ Marc C. Whyte

    By:  

/s/ Adam Benowitz

  Marc C. Whyte       Adam Benowitz   Chief Executive Officer     Address:   20
W 55th Street, 5th floor         New York, New York 10019       By:  

 

      Address:         By:  

 

      Address:         By:  

 

      Address:         By:  

 

      Address:         By:  

 

      Address:  